UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 2 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2010 Commission File Number 000-49676 ARTFEST INTERNATIONAL, INC. Exact name of Registrant as specified in its charter NEVADA 30-0177020 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13300 Branch View Lane, Dallas, TX 75234 (Address of Principal Executive Offices)(Zip Code) (877) 278-6672 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of November 22, 2010, the registrant had 10,540,554 shares of common stock, $0.0001 par value per share, outstanding and 3,419,520 shares of preferred stock, $.0001 par value per share, outstanding. Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management's Discussion and Analysis and Plan of Operation 4 Item 3. Controls and Procedures. 13 PART II. OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 14 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE ACCOUNTANT'S REVIEW REPORT F-1 FINANCIAL STATEMENTS Condensed and Consolidated Balance Sheet F-2 Condensed and Consolidated Statements of Operations F-3 Condensed and Consolidated Statements of Cash Flows F-4 Statement of Stockholders Equity F-5 Notes to Financial Statements F-6 EUGENE M EGEBERG CERTIFIED PUBLIC ACCOUNTANT BALTIMORE, MARYLAND21224 Telephone (410) 218-1711Fax (410) 374-8121 To the Board of Directors and Stockholders Artfest International, Inc. 13300 Branch View Lane Dallas, TX 75234 Report of Independent Registered Public Accounting Firm I have reviewed the Balance Sheet of Artfest International, Inc. as of September 30, 2010 and the related Statements of Operations, Stockholders Equity, and Cash Flows for the three months ended. These interim financial statements are the responsibility of the Company’s management. I conducted the review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, I do not express such an opinion. Based on my review, I am not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with Public Company Accounting Oversight Board (United States) and U.S. Generally Accepted Accounting Principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company’s future is dependent upon its ability to obtain financing and upon future profitable operations from the development of its new business opportunities.The Company’s financial position and operating results raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Eugene M. Egeberg, C.P.A. November 22, 2010 F-1 ARTFEST INTERNATIONAL, INC. BALANCE SHEET SEPTEMBER 30, 2010 UN-AUDITED Artfest Art International, Inc. Art Channel, Inc. CSD September 30, 2010 September 30, 2010 September 30, 2010 September 30, 2010 December 31, 2009 ASSETS Current Assets Cash and cash equivalents $ Other Current Asset - Inventory Accounts Receivable - Total Current Assets Non-Current Assets Other Asset $
